Citation Nr: 0530953	
Decision Date: 11/17/05    Archive Date: 11/30/05

DOCKET NO.  04-28 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to an increased evaluation in excess of 30 
percent for post-traumatic stress disorder (PTSD) from April 
19, 2000 to November 17, 2003, to include a total rating 
based on individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	Robert Kampfer, Attorney at 
Law



ATTORNEY FOR THE BOARD

A. A. Booher, Counsel




INTRODUCTION

The veteran had active service from February 1966 to November 
1967.

This appeal to the Board of Veterans Appeals (the Board) is 
from initial action taken by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Ft. Harrison, MT which 
granted service connection for PTSD and assigned a 30 percent 
rating from April 19, 2000, the date of his reopened claim.   

The RO subsequently assigned a 70 percent rating for PTSD, 
and also assigned a total disability rating for compensation 
purposes due to individual unemployability due to service-
connected disabilities (TDIU) from November 17, 2003.  

Since the veteran contests the disability evaluation that was 
assigned following the grant of service connection, this 
matter therefore is to be distinguished from one in which a 
claim for an increased rating of a disability has been filed 
after a grant of service connection.  As to the original 
assignment of a disability evaluation, VA must address all 
evidence that was of record from the date the filing of the 
claim on which service connection was granted (or from other 
applicable effective date).  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  

Accordingly, the evidence pertaining to an original 
evaluation might theoretically require the issuance of 
separate, or "staged," evaluations of the disability based on 
the facts shown to exist during the separate periods of time.  
The Board does not find that will be required given the 
nature of the action taken herein. 

During the course of the current appeal, the issue has been 
narrowed down to that shown on the front cover of this 
decision.  

Although during the course of the current appeal there has 
been some discussion as to payment from an earlier date for 
some compensation, the nature of that claim is not entirely 
clear.  In any event, there is nothing to indicate that the 
veteran is now pursuing the issue of entitlement to any 
benefits with which this appeal is concerned prior to April 
2000, and accordingly, such issue(s) will not be herein 
addressed.

The veteran's representative provided information on his 
behalf before a Veterans Law Judge at the RO in June 2005; 
the veteran had planned on attending but was unavoidably 
precluded from doing so by circumstances arising just prior 
to the hearing.

The veteran's motion to advance the case on the docket 
pursuant to 38 U.S.C.A. § 7107 and 38 C.F.R. § 20.900(c) was 
granted by a Veterans Law Judge in November 2005.

 
FINDINGS OF FACT

1.  Adequate evidence for resolution of the pending appellate 
issue is now of record.  

2.  Recent evidence of record reflects that the veteran's 
PTSD results in significant occupational impairment and 
severe social impairment from April 19, 2000 to November 17, 
2003; he was under ongoing therapy without adequate control 
and his GAF during that time was predominantly in the 35-50 
range.

3.  With resolution of reasonable doubt, the veteran's PTSD 
alone resulted in an inability to work in gainful 
occupational endeavors from April 19, 2000 to November 17, 
2003. 


CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 70 percent for PTSD 
have been met from April 19, 2000 to November 17, 2003.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.159, 4.1, 4.7, 4.130, Diagnostic Code 9411 
(2004).

2.  The schedular criteria for a TDIU are met from April 19, 
2000 to November 17, 2003.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
Preliminary Matters

With regard to the rating for PTSD and a TDIU, the Board 
would note that a number of procedural changes have taken 
place in the recent past which were intended to ensure the 
protection of a veteran's due process.  In this instance, the 
veteran has been provided with Statements and Supplemental 
Statements of the Case and other documents relating the 
pertinent regulatory provisions, has been afforded the 
requisite clinical testing, and has been given the 
opportunity to provide all other pertinent documentation 
relating to his current complaints with regard to PTSD.  The 
Board is satisfied that all due process requirements 
including within VCAA and applicable judicial mandates have 
been fulfilled and that all due process rights of the veteran 
have been fully protected and addressed as they relate to 
ratings for PTSD and a TDIU.


Factual Background

According to the veteran's 201 file, after undergoing combat 
training with Co. B., 1st Bn. , 13th Armor, and then Co. D, 
123d Maintenance Bn., both at  Ft. Hood, TX, he was a 
mechanic helper, supply clerk and unit supply specialist, 
assigned to the 525th military intelligence company while in 
Vietnam from October 30, 1966 to November 13, 1967.  He has 
stated that he was located primarily in the Saigon and Long 
Binh areas.

Numerous documents are in the file with regard to the 
veteran's Vietnam experiences.  One such statement from him 
reported that although stationed in Saigon, he was on the 
depot run to Long Binh, having picked up captured supplies 
from Tan Son Nhut airport.  They ran into heavy fire from 
small vessels in the river near HQ and although air support 
was called in, many died in the river. 

His cousin, LGH, whom he considered a little brother, wrote 
to him towards the end of this tour and said he wanted to 
join the military service.  The veteran told him not to do 
so, but the cousin did so anyway, joining the Marines, was 
injured at Khe Sanh in July 1968 and died at the Army 
Hospital; this has been independently verified.

Numerous other traumatic incidents which occurred during the 
veteran's time in Vietnam and assignment with the 525th 
military intelligence group are also verified in official 
service department documentation of record.

According to a private psychological assessment in August 
1990, when he returned CONUS, he was confronted with the lack 
of support for Vietnam veterans and his own personal demons, 
so he isolated himself with his first wife, began to work 
with the tribal group in Ft. Belknap, and obtained a ranching 
license.  He had financial problems and sold off his own 
livestock to run his mother's ranch.  He began to drink more 
heavily and began to have alcoholic blackouts during which 
time he would indiscriminately shoot up his area with various 
weapons, fortunately not hurting anyone.  He underwent 
psychiatric evaluation and was diagnosed as having PTSD with 
a GAF of 50.

Private clinical records show that he enrolled in ongoing 
therapy, and with some bad times, endeavored to stay sober 
and within the treatment program.  However, there were 
periods of significant anxiety and panic attacks.

On VA hospitalization for PTSD care in October 1999, GAF was 
35-45.  He had had problems staying sober and had been 
fighting when intoxicated.  The veteran has indicated that he 
was having trouble keeping a job of any kind and his marriage 
was rocky.

On VA examination in April 2001, the examiner minimized the 
veteran's Vietnam stressors as "mild", reported that he had 
been able to maintain productive work since service and a 
happy long-term marriage, and assessed a GAF of 65-70.

Statements have been received from various service comrades 
delineating the Vietnam experiences that they all had, and 
noting that the veteran had been impacted thereby in a 
negative fashion.

Ongoing VA clinical records and Ft. Belknap Indian Health 
Service evaluative reports including occupational evidence 
and evaluations are in the file for comparative purposes.  
Clinical records show that he is now seen by a VA 
psychiatrist and/or a psychologist on a fairly regular basis 
and undergoes counseling.  He has been described as having 
PTSD with serious anxiety and periods of depression and 
sadness, some grandiosity and much irritability.  

One mental health care-giver and evaluator who has reported 
seeing the veteran regularly, noted in the period from 
September 1, 2000 to January 2, 2003, his GAF had not been 
higher than 40.  (emphasis added)

The veteran has reported that per Social Security 
Administration (SSA) records, he was unemployable by virtue 
of his PTSD and all along, he had had trouble with authority 
figures which resulted in termination of his work in 1995.  
He had also been stressed by his wife's illness.

The veteran has submitted information concerning various jobs 
he had tried to maintain over the years.  Many have involved 
economic development within the tribe structure; some, from 
the descriptions, appear marginal in nature.  He was self-
employed for awhile but experienced foreclosure on his ranch.  
He has not worked on a full time basis since mid-1995.

A report dated in June 2004 from a clinical counselor is of 
record, after he met with the veteran on several occasions.  
The report is of record showing a diagnosis of PTSD and GAF 
of 45.

On a VA examination in July 2004, PTSD was diagnosed, and a 
GAF of 50-55 was assigned.  On examination, the veteran 
described having difficulty with excessive anxiety, 
depression, sleep disturbance, flashbacks.  


Criteria

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2004).  Separate 
diagnostic codes identify the various disabilities.  VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

Under 38 C.F.R. § 4.132, Diagnostic Code 9411 (2004), which 
addresses PTSD, the criteria are as follows:

Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name - 100 
percent disabling.

Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near- continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships - 70 percent disabling.

Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships - 50 percent disabling. Lower evaluations are 
assignable for less disabling impairment.  Criteria are 
otherwise in effect for evaluations of 30 and 10 percent.

In determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999) (Observing that in case where the claimant was also a 
physician, and therefore a medical expert, the Board could 
consider the appellant's own personal interest); citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that while interest in the outcome of a proceeding "may 
affect the credibility of testimony it does not affect 
competency to testify." (citations omitted).

It is also noted that in this as in any other case, it 
remains the duty of the Board as the fact finder to determine 
credibility in any number of other contexts, whether it has 
to do with testimony or other lay or other evidence.  See 
Culver v. Derwinski, 3 Vet. App. 292, 297 (1992).  A 
layperson is not qualified to render medical opinions 
regarding matters, such as diagnoses and determinations of 
etiology, calling for specialized medical knowledge.  See 
Cromley v. Brown, 7 Vet. App. 376, 379 (1995); and Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992); however , a lay 
statement may be made which relays the visible symptoms of a 
disease or disability or the facts of observed situations or 
circumstances, see Caldwell v, Derwinski, 1 Vet. App. 466, 
469 (1991), after which a decision must be made as to the 
credibility thereof in the context of probative medical 
evidence, see Rowell v. Principi, 4 Vet. App. 9, 19 (1993).  
In any event, the Board has the duty to assess the 
credibility and weight to be given the evidence.

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 2000); Madden v. 
Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases cited 
therein).

The Board is not competent to supplement the record with its 
own unsubstantiated medical conclusions.  Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993);

The Federal Circuit has recognized the Board's "authority to 
discount the weight and probity of evidence in light of its 
own inherent characteristics and its relationship to other 
items of evidence."  Madden v. Gober, op. cit.  The Federal 
Circuit has also held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

VA will grant a total rating for compensation purposes based 
on unemployability when the evidence shows that the veteran 
is precluded, by reason of his service- connected 
disabilities, from obtaining and maintaining any form of 
gainful employment consistent with his education and 
occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 
(2004).

Under the applicable regulations, benefits based on 
individual unemployability are granted only when it is 
established that the service-connected disabilities are so 
severe, standing alone, as to prevent the retaining of 
gainful employment.  Under 38 C.F.R. § 4.16, if there is only 
one such disability, it must be rated at least 60 percent 
disabling to qualify for benefits based on individual 
unemployability.  If there are two or more such disabilities, 
there shall be at least one disability ratable at 40 percent 
or more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the United 
States Court of Appeals for Veterans Claims (Court) referred 
to apparent conflicts in the regulations pertaining to 
individual unemployability benefits.  Specifically, the Court 
indicated there was a need to discuss whether the standard 
delineated in the controlling regulations was an "objective" 
one based on the average industrial impairment or a 
"subjective" one based upon the veteran's actual industrial 
impairment.

In a pertinent precedent decision, the VA General Counsel 
concluded that the controlling VA regulations generally 
provide that veterans who, in light of their individual 
circumstances, but without regard to age, are unable to 
secure and follow a substantially gainful occupation as the 
result of service-connected disability shall be rated totally 
disabled, without regard to whether an average person would 
be rendered unemployable by the circumstances. Thus, the 
criteria include a subjective standard. It was also 
determined that "unemployability" is synonymous with 
inability to secure and follow a substantially gainful 
occupation. VAOPGCPREC 75-91 (O.G.C. Prec. 75-91); 57 Fed. 
Reg. 2317 (1992).

The Board is bound in its decisions by the regulations, the 
Secretary's instructions, and the precedent opinion of the 
chief legal officer of VA.  38 U.S.C.A. § 7104(c) (West 
1991).

The Board further observes that being unable to maintain 
substantially gainful employment is not the same as being 100 
percent disabled.  "While the term 'substantially gainful 
occupation' may not set a clear numerical standard for 
determining TDIU, it does indicate an amount less than 100 
percent."  Roberson v. Principi, 251 F.3d 1378 (Fed Cir. 
2001).

For a veteran to prevail on a claim based on unemployability, 
it is necessary that the record reflect some factor which 
places the claimant in a different position than other 
veterans with the same disability rating.  The sole fact that 
a claimant is unemployed or has difficulty obtaining 
employment is not enough.  A high rating in itself is a 
recognition that the impairment makes it difficult to obtain 
and keep employment.  The question is whether the veteran is 
capable of performing the physical and mental acts required 
by employment, not whether the veteran can find employment.  
See Van Hoose v. Brown, 4 Vet. App. 3 61, 363 (1993).

In discussing the unemployability criteria, the Court, in 
Moore v. Derwinski, 1 Vet. App. 83 (1991), indicated, in 
essence, that the unemployability question, that is, the 
ability or inability to engage in substantial gainful 
activity, had to be looked at in a practical manner, and that 
the thrust was whether a particular job was realistically 
within the capabilities, both physical and mental, of the 
veteran.


Analysis

There is a great deal of cogent and substantial evidence in 
this case upon which to assess the veteran's current social 
and industrial capacities as impacted by his PTSD.  His 
negative Vietnam experiences including the death of his close 
cousin are verified.

Since service, the veteran has had a difficult time both 
inside and outside the tribal environment.  He tried to ranch 
for awhile, first for himself and then others, but this was 
not productive.  All in all, he has not really worked in any 
truly gainful occupational endeavor since mid-1995.

The veteran has provided credible, concise and descriptive 
discussion of his actual situation in his substantive appeal 
as well as in his testimony of record.  This, taken along 
with the notations in the record, are helpful in showing the 
real substance of his PTSD.  

His anxiety is seldom less than mid-range and he has 
difficulty with excessive anxiety, depression, sleep 
disturbance, and flashbacks.  He is depressed, apprehensive 
and somewhat anxious and this has led to some problems with 
concentration and attention as well as irritability.  

Although, inexplicably, some VA examiners tend to rate him 
higher, his ongoing clinical care and assessments associated 
therewith within the tribal health facilities have sustained 
the assignment of a GAF that has wavered from relatively low 
to abysmal, 35-50 at the very best.  

The Board is aware that the criteria of Diagnostic Code 9411 
do not include specific words like "moderate" or "severe," 
but the Board finds that the degree of the veteran's 
disability resembles at least the criteria for a 50 percent 
evaluation because of a restricted affect, mood disturbances, 
and difficulty in establishing social relationships.  

And the Board also notes that the veteran's social impairment 
goes beyond mere "difficulty"; he has been shown to be almost 
completely socially isolated and inclined to avoid situations 
that might trigger unpleasant recollections.  Indeed, the 
Board finds that the veteran is unable to establish and 
maintain effective relationships.  This finding can provide a 
basis for a 70 percent evaluation under Diagnostic Code 9411.  

The Board also finds that there is no need to utilize the 
tenets of Fenderson for staged ratings since the veteran's 
symptoms throughout the appellate period have been relatively 
static in nature.

Rather, the veteran's disability picture more nearly 
approximates that contemplated by a 70 percent evaluation, 
and after resolving all doubt in the veteran's favor, the 
Board concludes that that evaluation is appropriate for his 
service-connected PTSD.  To that extent, the appeal is 
granted.

He also thus fulfills the schedular requirements for a TDIU.

Moreover, the evidence of record raises a reasonable doubt 
that he would no longer be able to obtain and/or retain work 
by virtue of the PTSD disability.  As noted above, the GAF 
scores are 35-50.  GAF is a scale reflecting the 
"psychological, social, and occupational functioning in a 
hypothetical continuum of mental health-illness." [citing 
the American Psychiatric Association's DIAGNOSTIC AND 
STATISTICAL MANUAL FOR MENTAL DISORDERS (4th ed.), p.32.]  
See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  GAF 
scores ranging between 41 to 50 reflect serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  Richard v. Brown, 9 Vet. App. 266, 267 
(1996).  Given that the recent tribal and VA examinations 
also tend to corroborate the veteran's claim of 
unemployability due to service-connected disabilities, a TDIU 
is also warranted.


ORDER

An initial increased rating of 70 percent for PTSD to include 
a TDIU from April 19, 2000 to November 17, 2003, is granted, 
subject to the laws and regulations governing the payment of 
monetary benefits.



	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


